Case 1:19-cv-00715-LO-IDD Document 62 Filed 08/26/19 Page 1 of 3 PageID# 933




Yaser Ahmed
113 Eastland Drive
Symma,TN 37167                                                                               AUG26 20I9
                                                                                                                J''
                                                                                     Cl-i.        D'2T;i   vCURT
UNITED STATES DISTRICT COURT                                                             ALcx;.'::}RiA. Virginia

FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

Monica Riva Talley
Steme Kessler Goldestein & Fox, P.L.L.C.
1100 New York Ave. N.W. Suite 600
Washington, DC 20005-3934

RE: Civil Action No. l:19-cv-00715




ANSWER:

    1. I, Yaser Ahmed of 113 Eastland Drive, Symma,TN 37167 am responding to the above complaint
        regarding Juuls Lab, Inc.

   2. On February, 20191 have decided to quit smoking. Therefore, I decided to purchase the Juul Pods.
      I bought 100 pieces from dhgate.com without any knowledge that this product is counterfeit. If I
        even knew that the items were counterfeit, I would not have personally smoked it and used it for
        my personal use. My dentist asked me to stop smoking since I would be undergoing teeth
        treatment(implant).

   3. I am a father that is striving to have a good life for my children and work as an Uber Driver. My
      family and I are low income and I have never traded in such products nor do I have a store for these
        type of items.

   4. In addition, I have not sold such items before along with a letter from my dentist indicating that I
      underwent teeth treatment(implant)and to stop smoking.I was used about 75% and sold 25%.

    5. I, hereby request to file a motion for the case to be dismissed due to the lack of knowledge that the
       product was counterfeit. 1 did not even have the knowledge that Juuls Lab even existed nor that
       these items are replicas. I can assure you if that was the case, I would have never bought it nor sold
        it.




Date:                                             Signature of Defendant:
Case 1:19-cv-00715-LO-IDD Document 62 Filed 08/26/19 Page 2 of 3 PageID# 934
Case 1:19-cv-00715-LO-IDD Document 62 Filed 08/26/19 Page 3 of 3 PageID# 935
